Citation Nr: 0726587	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-14 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Education Center in Muskogee, Oklahoma


THE ISSUE

Whether the ending date of October 28, 2004, for entitlement 
to VA educational assistance benefits under the provisions of 
Chapter 30 of Title 38 of the United States Code is correct. 


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to July 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision by the RO's Education 
Center that terminated the veteran's educational assistance 
benefits under Chapter 30 of Title 38 as of October 28, 2004.

The veteran had requested a hearing before the Board.  In 
April 2007, the Board sought to clarify the veteran's hearing 
request.  However, the veteran did not reply; under the terms 
of the Board's April 2007 clarification letter, failure to 
reply or clarify is treated as a withdrawal of the request 
for a hearing before the Board.

The Board also notes that the RO notified the veteran in 
March 2005 that she had been overpaid $1405.60 in VA Chapter 
30 educational assistance benefits.  In a March 2005 notice 
of disagreement, the veteran disagreed with the termination 
date for the Chapter 30 educational assistance benefits.  In 
a May 2005 substantive appeal form, the veteran also disputed 
the amount of the overpayment.  This appears to be a request 
for a waiver of the recovery of the overpayment based on a 
dispute as to the amount of the overpayment.  It is not clear 
whether the RO has had an opportunity to adjudicate this 
matter.  Therefore, the Board refers this mater to the RO for 
its consideration in the first instance, as appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Remand is necessary for additional development.

The veteran has been awarded VA educational assistance 
benefits under the provisions of Chapter 30 of Title 38 of 
the United States Code.  The delimiting date for those 
benefits is July 27, 2009.

In its March 2005 letter, the RO's Education Center notified 
the veteran that it was terminating her VA Chapter 30 
educational assistance benefits as of October 28, 2004.  

However, remand is necessary because of the need to address 
several discrepancies in the evidence currently of record.  
The evidence includes a February 2005 statement from a 
certifying official with the University of Phoenix that 
indicated that the veteran's term or course had ended on 
October 28, 2004.  There also is an August 2004 VA Form 22-
1999-3 reflecting enrollment in coursework from September 30, 
2004, through October 28, 2004.  However, a University of 
Phoenix student record printout reflects that the veteran was 
enrolled in a course in Professional, Ethical, and Legal 
Issues in Human Services from September 30, 2004, through 
November 3, 2004.  The printout also includes a grade that 
reflects completion of the course.  

The RO has also indicated that the veteran is no longer 
enrolled in studies with the University of Phoenix or 
elsewhere.  But the veteran maintains that she continued to 
be enrolled in that educational facility's program even after 
November 3, 2004.  And on a November 2004 VA Form 22-1999-3, 
a school certifying official indicated certified that the 
veteran was enrolled for coursework beginning on December 16, 
2004, and ending on January 27, 2005.  (The November 2004 VA 
Form 22-1999-3 appear to have replaced an October 2004 VA 
Form 22-1999-3 that had listed enrollment in coursework from 
November 11, 2004, through December 16, 2004.)

On remand, an official transcript and, if necessary, a 
certification from the University of Phoenix that lists the 
specific dates of completed coursework and attendance for the 
veteran from 2004 to the present time would be helpful.

The Board also notes that the veteran wrote in her May 2005 
substantive appeal that she also had additional evidence to 
submit regarding her enrollment periods with the University 
of Phoenix.  The Board reminds the veteran that if she should 
submit any additional relevant evidence on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an official transcript or 
other certification from the University 
of Phoenix that lists the specific 
dates of completed coursework and 
attendance for the veteran from 2004 to 
the present time.

2.  Then, readjudicate the claim of 
whether the ending date of October 28, 
2004, for entitlement to VA educational 
assistance benefits under the 
provisions of Chapter 30 of Title 38 of 
the United States Code is correct.  If 
the decision remains adverse to the 
veteran, provide her with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



